Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. US 2012/0197852 (hereinafter “Dutta”), in view of Talwar et al. US 2010/0333089 (hereinafter “Talwar”).
	Regarding claim 1, Dutta teaches: Operating system for a sensor of a sensor network, wherein the operating system is configured to comprise, [FIG. 1 and 0015: “FIG. 1 illustrates an example sensor network. Particular embodiments may facilitate operation of an ‘Internet of things,’ with a diverse group of sensors in a hierarchical, multi-sink sensor network”; and FIG. 3 and 0040: “FIG. 3 illustrates an example method for aggregating sensor data. Providing search to navigate and look-up sensor data is an important service; otherwise, it would simply be un-scalable for end-users to retrieve relevant information from vast amount of sensor data. However, the vast amount of data presents a unique challenge for building a scalable sensor search system. An architecture to support such a system needs support from several design elements that may assist and interact with each other. The aggregator is the gateway through which raw sensor data travels outwards towards the end-user. The aggregator provides valuable services in terms of summarizing and filtering data, and publishing it to the other 
	in particular radio-communication functionalities and routing functionalities, [FIG. 1 and 0016: “This disclosure contemplates any suitable communication network 14. As an example and not by way of limitation, one or more portions of communication network 14 may include an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the Public Switched Telephone Network (PSTN), a cellular telephone network, or a combination of two or more of these.”]
	a plurality of application functionalities, wherein each system or application functionality is defined by a software actor, [FIG. 1 and 0070: “Each aggregator node 16 also maintains a reliability index for use by indexer nodes 26. Each aggregator node 16 maintains a list of sensor nodes 12, their locations, capabilities, and most importantly the trust in the sensor. In particular embodiments, aggregator node 16 determines the owner of a particular sensor, and accesses a database of highly reliable organizations, such as CNN for news, the Weather Channel for weather, etc., to determine the trust level of a particular sensor or sensor network.” In other words, there are multiple aggregators (i.e., applications) which collect data from the sensor network and publish it to various indexer nodes. Each aggregator has various functionalities – see paragraph 0047-0048 for example – “Aggregator nodes 16 may use application-specific data summarization techniques to drop redundant information from raw sensor data… Application-specific redundancy elimination is not limited to video data, for other formats, appropriate data patterns may be recognized and stored for compression.”]
	wherein each software actor is a finite state automaton, [FIG. 3 and 0040: “FIG. 3 illustrates an example method for aggregating sensor data.” In other words, the method of figure 3 is equivalent to a finite state automation.]

	Dutta does not expressively disclose virtualizing the sensor hardware resources. But does illustrate an example hierarchy of example network layers for collecting, aggregating, indexing, and querying sensor data 200 (Dutta, figure 2 and paragraph 0031).
	Talwar teaches: in addition to a plurality of system functionalities for virtualizing the sensor hardware resources, [0014: “These issues include how to communicate, how to discover the diverse sensors across the virtualization and platforms domains, and how to access diverse software vs. hardware sensors. The resulting loose coupling allows the controllers, sensors, and actuators to (i) be not aware of each other directly, (ii) enter and leave the system dynamically without breaking dependencies (especially important in a virtualized environment where virtual machines can be migrated), (iii) be provided by multiple vendors and/or use different data models.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Dutta’s network layers for collecting, aggregating, indexing, and querying sensor data- with- Talwar’s virtualized platform for discovering and using diverse sensors. One would have been motivated to have combined the prior arts because Dutta implies his invention can operate in a cloud environment and facilitate operation of an internet of things. See paragraphs 0015 and 0162. 
	Regarding claim 2: Operating system according to claim 1, comprising a monitored logical actor and a monitoring logical actor for monitoring the monitored logical actor, wherein the monitored logical actor, during nominal operation thereof, follows a determined sequence of states, so that any deviation from the sequence of states is indicative of a malfunction of the monitored logical actor and leads to a transition of the monitoring logical actor to a state of reconfiguration of the monitored logical actor. [Dutta, FIG. 3 and 0060: “At step 304, the aggregator nodes validate the data. Sensor networks as contemplated rely on accurate consistent data, and thus maintaining data integrity is of paramount concern. Thus aggregator nodes 16 may be able to detect malicious or erroneous data transmitted from rogue sensor nodes 12 or sensor networks. In particular embodiments, aggregator node 16 utilizes a Machine Learning for Anomaly Detection in Sensor Networks using (Spatial/Domain) Correlation Sensor algorithm. Such an algorithm is able to differentiate between a faulty sensor and a rogue sensor.”]
	Regarding claim 5: Operating system according to any one of the claim 1, wherein the sensor comprises at least two cores, a main core and a secondary core, and wherein an execution of the system and application functionalities is distributed among the main and secondary cores according to a predefined distribution. [Dutta, 0164: “This disclosure contemplates processor 902 including any suitable number of any suitable internal registers, where appropriate. Where appropriate, processor 902 may include one or more arithmetic logic units (ALUs); be a multi-core processor; or include one or more processors 902.”]
	Regarding claim 8: Operating system according to claim 1, comprising a table of current states for storing the current state of each logical actor executed on the sensor. [Dutta, 0070: “Each aggregator node 16 also maintains a reliability index for use by indexer nodes 26. Each aggregator node 16 
	Regarding claim 9: Sensor comprising a hardware layer and a software layer, wherein the software layer comprises an operating system according to claim 1. [Talwar, 0014: “These issues include how to communicate, how to discover the diverse sensors across the virtualization and platforms domains, and how to access diverse software vs. hardware sensors. The resulting loose coupling allows the controllers, sensors, and actuators to (i) be not aware of each other directly, (ii) enter and leave the system dynamically without breaking dependencies (especially important in a virtualized environment where virtual machines can be migrated), (iii) be provided by multiple vendors and/or use different data models.”]
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta in view of Talwar, further in view of Examiner’s Official Notice.
	Regarding claim 3: Operating system according to claim 2 [Dutta and Talwar], wherein the transition of the monitoring logical actor to the state of reconfiguration leads to the implementation of an action corresponding to a strategy for correcting the malfunction affecting the monitored logical actor. [Examiner takes official notice that correcting the malfunction would be an obvious variation of the prior art. See Dutta paragraph 0060: “Upon detecting a malicious sensor, an aggregator node 16 could take several actions, ranging from jamming this sensor to ignoring the sensed values during in-network query processing.”]
	Regarding claim 4: The operating system (101) according to claim 3, [Examiner takes official notice that correcting the malfunction would be an obvious variation of the prior art]

	Regarding claim 6: Operating system according to claim 5 [Dutta and Talwar], wherein the operating system includes a system functionality for power management executed on the main core and adapted to turn off a secondary core when this latter is inactive and to turn on the secondary core to execute a system or application functionality. [Examiner takes official notice that varying an on or off state of a multicore processor is well-known and routine in the arts. Also see Dutta paragraph 0022: “Sensor 12 may have one or more processors and one or memory devices. This disclosure contemplates sensor node 12 having any suitable number of any suitable processors and memory devices.” 0123: “a individual sensor, or an entire sensor network, may enter power saving mode.”]
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 7 recites:
	Operating system according to claim 1, wherein each logical actor is defined by a table of states comprising a plurality of lines, wherein each line comprises an initial state of the logical actor, an initial message, an action performed by the logical actor when receiving the initial message, a final state to which the logical actor switches once the action is performed, and a final message when the logical actor switches to the final state, wherein the binary code of the action is designed to be loaded into a storage means of the sensor for execution by a calculation means of the sensor.
	Generally the prior arts teach an operating system for managing virtualized hardware sensors in a cloud environment. The claimed invention builds on the prior arts and specifies a particular way of defining states of each logical actor, as claimed in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113